Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 02/23/2022 has been entered. Claims 1, 3-10, and 12-16 are pending. Claims 1, 3-4, 8 and 10-13 have been amended. No new claim is added. Claims 2 and 11 have been canceled. 

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
In that remarks, the applicant argued in substance:
That: TAO fails to teach or suggest “obtain a service calling relationship between the M computing nodes; perform load balancing computing for a first service type by using the global load information, the global service information and the service calling relationship, to generate a first load balancing policy corresponding to the first service type, wherein the first service type is at least one of the types of the services provided by the M computing nodes, and the first load balancing policy indicates distribution information of a service message corresponding to the first service type in the M computing nodes”
In response to the applicant’s argument TAO in [0062] teaches Load balancer 114 may also query database for stored load balancing policies. stored policies may specify one or more rules for migrating workloads from a server having relatively high cumulative workload values to other servers in the cluster having relatively lower cumulative workload values. Therefore, TAO describes about querying a database that has rules for migrating workloads from one server to another server which is corresponding to obtaining a service calling relationship limitation.
In [0029]-[0031], Load balancer determined type of workload and assign workload to the server based on the received information associated a real-time status of the workload values of workloads determined based on the type of workload currently assigned to each server and the received information from each server 116a-n and 118, such as a real-time resource load metric such as resource load, in [0065]-[0068], load balancer 114 may generate a candidate server list. In some embodiments, a candidate server list may include a list of active servers ranked by their respective server risks, with the server having the lowest server risk as the top candidate based on receive the queried information including one or more of the resource loads, failure rates, and workload table, in [0039], generating one or more candidate server lists based on received information, and in [0029]-[0030], a type of the workload is one of the workloads currently assigned to each server.
The type of the workload which corresponds to the type of service is one of the workloads currently assigned to each server which corresponds to types of the services provided by the M computing nodes. Therefore, the type of workload is one of the types of workloads that include one or more tasks that are executing by each server.
Therefore, TAO describes about performing load balancing among a plurality of servers based on different types of information such as real-time status of the workload values of workloads currently assigned to each server, real-time resource load metric such as resource load, the type of workload or one or more attributes about the workload, information related to the workloads being processed by each server in the cluster, rules for migrating workloads and a server failure rate metric such as failure rate and then generates a candidate server list which corresponds to the generating a first load balancing policy based on global load information, the global service information and the service calling relationship limitation.
However, TAO does not explicitly disclose the first load balancing policy indicates distribution information of a service message corresponding to the first service type in the M computing nodes; and release the first load balancing policy to a client.
However, ZHANG in paragraphs [0024] and [0156] teaches calculates the optimization coefficient PRI of each MRCP server. The smaller the PRI value, the more the MRCP server resource occupancy less, that is, the better the MRCP server based on periodically reports its own service information-Service Info to the MRCP resource management server; and in [0026], the master MRCP resource management server sends the SIP-URI address of the best server to the client. Therefore, in ZHANG calculating the optimization coefficient PRI of each MRCP server is performed based on the service information-Service Info and sends address of the best server to the client.
Based on TAO in view of ZHANG it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of ZHANG to the system of TAO in order to increase efficiency of load balancing of TAO system.
Therefore, the combination of TAO and ZHANG clearly makes the above limitations obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAO et al. (US 20170104815) hereinafter TAO in view of ZHANG et al. (CN101753558B) hereinafter ZHANG.
Regarding claim 1, TAO teaches a load balancing engine (i.e. a load balancer, [0020]) comprising: a processor; and a memory coupled to the processor, the processor configured to execute codes or instructions stored in the memory to (i.e. load balancer may include memory that includes instructions to enable processor to execute one or more applications, [0037]): obtain global load information of a distributed computing system (i.e. receiving resource load information, [0039]), wherein the global load information indicates a respective load of M computing nodes in the distributed computing system (i.e. load balancer may query all active servers in the cluster, such as servers 116a-n and 118, for resource loads and failure rates associated with each server, [0062]); obtain global service information of the distributed computing system (i.e. receiving one or more workload value tables, [0039]), wherein the global service information indicates types of services provided by the M computing nodes, and M is a number greater than 1 (i.e. load balancer may query database for a workload value table having real-time cumulative workload values for the workloads being processed by each server in the cluster, [0062]), wherein the services comprise processes running on the processor (i.e. workloads includes one or more tasks that are executing by a server, [0053]); obtain a service calling relationship between the M computing nodes (i.e. Load balancer 114 may also query database for stored load balancing policies. stored policies may specify one or more rules for migrating workloads from a server having relatively high cumulative workload values to other servers in the cluster having relatively lower cumulative workload values, [0062]); perform load balancing computing for a first service type by using the global load information, the global service information and the service calling relationship (i.e. Load balancer determined type of workload and assign workload to the server based on the received information associated a real-time status of the workload values of workloads currently assigned to each server and the received information from each server 116a-n and 118, such as a real-time resource load metric such as resource load, [0029]-[0031] and (i.e. load balancer 114 may generate a candidate server list. In some embodiments, a candidate server list may include a list of active servers ranked by their respective server risks, with the server having the lowest server risk as the top candidate based on receive the queried information including one or more of the resource loads, failure rates, and workload table, [0065]-[0068]), to generate a first load balancing policy corresponding to the first service type (i.e. generating one or more candidate server lists based on received information, [0039]), wherein the first service type is at least one of the types of the services provided by the M computing nodes (i.e. a type of the workload is one of the workload workloads currently assigned to each server, [0029]-[0030]).
However, TAO does not explicitly disclose the first load balancing policy indicates distribution information of a service message corresponding to the first service type in the M computing nodes; and release the first load balancing policy to a client.
However, ZHANG teaches the first load balancing policy indicates distribution information of a service message corresponding to the first service type in the M computing nodes (i.e. calculates the optimization coefficient PRI of each MRCP server. The smaller the PRI value, the more the MRCP server resource occupancy Less, that is, the better the MRCP server based on the service information-Service Info reported to the MRCP resource management server, [0024] and [0156]); and release the first load balancing policy to a client (i.e. the master MRCP resource management server sends the SIP-URI address of the best server to the client, [0026]).
Based on TAO in view of ZHANG it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of ZHANG to the system of TAO in order to increase efficiency of load balancing of TAO system.

Regarding claim 3, TAO teaches the processor is further configured to: determine, from the M computing nodes based on the global service information, a target computing node that provides a service of the first service type (i.e. evaluating the received workload against the candidate server lists, and assigning the workload to a selected server from the candidate server lists, [0039]); determine, from the M computing nodes based on the service calling relationship, a related computing node that has a calling relationship with the service that is of the first service type and that is provided by the target computing node (i.e. the processor assigns the received workload based in part on a stored policy which specifies at least one of a rule for migrating workloads between servers or a cumulative workload value limit for each of the active servers, claim 18); and determine, based on the global load information, the load of the target computing node and the related computing node, and perform load balancing computing, to generate the first load balancing policy (i.e. load balancer 114 may generate a candidate server list. In some embodiments, a candidate server list may include a list of active servers ranked by their respective server risks, with the server having the lowest server risk as the top candidate based on receive the queried information including one or more of the resource loads, failure rates, and workload table, [0065]-[0068]).

Regarding claim 4, TAO does not explicitly disclose the processor is further configured to perform load balancing computing based on a preset service delay and by using the global load information, the global service information, and the service calling relationship, to generate a second load balancing policy, wherein the second load balancing policy is used to instruct the M computing nodes to perform service adjustment; and release the second load balancing policy to the M computing nodes.
However, ZHANG teaches disclose the processor is further configured to perform load balancing computing based on a preset service delay and by using the global load information, the global service information, and the service calling relationship, to generate a second load balancing policy (i.e. calculates the optimization coefficient PRI of each MRCP server 20 according to the formula, the calculation formula is as follows: PRI = 50 × LIC% + 30 × CPU% + 20 × MEM%, which is a weighted value of the authorized occupancy rate LIC%, the CPU occupancy rate, [0026]), wherein the second load balancing policy is used to instruct the M computing nodes to perform service adjustment (i.e. best MRCP server 20 allocates the request information after receiving the request information Resources until the client ends the request, [0026]); and release the second load balancing policy to the M computing nodes (i.e. The master MRCP resource management server 11 sends the SIP-URI address of the best server to the client, [0026]). Therefore, the limitations of claim 4 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis.

Regarding claim 5, TAO teaches the second load balancing policy instructs adjusting a service message distribution ratio between at least two computing nodes that have a service calling relationship (i.e. update one or more workload value tables in real-time or on a periodic basis, and distribute workloads to one or more servers in a cluster associated with load balancer, [0039]).

Regarding claim 6, TAO teaches the second load balancing policy instructs adjusting a service location between computing nodes that have a service calling relationship (i.e. migrating workloads from a server having relatively high cumulative workload values to other servers in the cluster having relatively lower cumulative workload values, [0062]).

Regarding claim 7, TAO teaches the second load balancing policy instructs adding or deleting a service between computing nodes that have a service calling relationship (i.e. load balancer 114 may assign the workload to a top candidate server from the candidate server list, [0070]). 

Regarding claim 8, TAO does not explicitly disclose the global load information, the global service information, and the service calling relationship are periodically obtained; and the processor is configured to periodically compute the first load balancing policy or the second load balancing policy, and periodically release the first load balancing policy or the second load balancing policy.
However, ZHANG teaches the global load information, the global service information, and the service calling relationship are periodically obtained (i.e. The MRCP server 20 uses the load balancing module to receive the heartbeat information in the local area network, and at the same time periodically reports its own service information-Service Info to the MRCP resource management server 10. In general, the MRCP serve, [0024]); and the processor is configured to periodically compute the first load balancing policy or the second load balancing policy (i.e. calculates the optimization coefficient PRI of each MRCP server 20 according to the formula, the calculation formula is as follows: PRI = 50 × LIC% + 30 × CPU% + 20 × MEM%, which is a weighted value of the authorized occupancy rate LIC%, the CPU occupancy rate, [0026]), and periodically release the first load balancing policy or the second load balancing policy (i.e. The master MRCP resource management server 11 sends the SIP-URI address of the best server to the client, [0026]). Therefore, the limitations of claim 8 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis.

Regarding claim 9, the combination of TAO and ZHANG teaches a client (i.e. a client, TAO, [0003]) comprising a local cache configured to cache a first load balancing policy released by a load balancing engine, (i.e. store one or more candidate server lists, TAO, [0039]), wherein the first load balancing policy indicates distribution information of a service message of a first service type, (i.e. calculates the optimization coefficient PRI of each MRCP server. The smaller the PRI value, the more the MRCP server resource occupancy Less, that is, the better the MRCP server, ZHANG, [0156]); a network interface configured to receive a first service request (i.e. The employee may enter a request for a daily report for the organization, [0027] and one or more interfaces for receiving signals or input from devices and providing signals or output to one or more devices, TAO, [0044]); and a processor configured to: query the local cache; determine, from M computing nodes based on the distribution information indicated by the first load balancing policy, a target computing node matching the first service request when the first load balancing policy stored in the local cache matches the first service request, (i.e. load balancer 114 may select the top server remaining in the candidate server list, after completing the evaluation, TAO, [0070]) and send, via the network interface, a service message corresponding to the first service request to the target computing node (i.e. load balancer 114 may assign the workload to a top candidate server from the candidate server list, TAO, [0033]). Therefore, the limitations of claim 9are rejected in the analysis of claims 1 above, and the claim is rejected on that basis.

Regarding claims 10-16, the limitations of claims 10-16 are similar to the limitations of claims 1-8. Therefore, the limitations of claims 10-16 are rejected in the analysis of claims 1-8 above, and the claims are rejected on that basis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




  /A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
5/25/2022



/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447